994 So. 2d 303 (2007)
Ex parte State of Alabama
(In re Milliarstine COLEMAN
v.
STATE of Alabama).
CR-07-0226.
Court of Criminal Appeals of Alabama.
November 16, 2007.
Troy King, atty. gen., and Ben Baxley, asst. atty. gen., for petitioner.
J. Patrick Cheshire, Selma, for respondent.
Note from the reporter of decisions: On November 16, 2007, the Court of Criminal Appeals dismissed Milliarstine Coleman's petition for the writ of mandamus without prejudice. Judge Shaw dissented from the order and issued an opinion, which Judge Wise joined.
SHAW, Judge, dissenting.
I respectfully dissent. I would not dismiss the mandamus petition at this time. Rather, I would lift the stay previously issued by this Court to allow the trial court to rule on the State's motion to recuse. If the trial court denies the motion to recuse, I would then grant the parties additional time to file supplemental briefs regarding that ruling. I caution counsel for Milliarstine Coleman that, in any future filings with this Court, he should conduct himself in a professional and ethical manner in compliance with the Rules of Professional Conduct and should argue the merits of the issue or issues based solely on the law and the facts.
WISE, J., concurs.